The Court (Truax, J., writing and Sedgwick, Ch. J., concurring)
held “ that it was not necessary to allege in the moving papers that there were no other witnesses by whom he could establish the facts sought to be proved by the party; that the Code did not require such an allegation; "that the moving party has a right if he sees fit to call his adversary to prove his case; ” also held “ that an allegation that the action is brought *601to recover damages for a personal injury resulting from defendant’s negligence was a sufficient statement of the nature of the action.” The order was reversed.